Title: From Thomas Jefferson to Henry Lee, 17 July 1793
From: Jefferson, Thomas
To: Lee, Henry



Sir
Philadelphia July 17. 1793.

I was honored in due time with your favor of June 16. on the subject of an infectious disease supposed to be prevailing in the Windward islands, and the precautions necessary to be taken on our part. The absence of the President prevented it’s being immediately laid before him. That has been now done, and it is thought that no provision on the subject has been made by the laws of the general government which would enable the President to interfere. I have the honor to be with great esteem & respect Your Excellency’s Most obedt & most humble servt

Th: Jefferson

 